DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 11/15/2021 to the Office Action mailed on 07/21/2021 is acknowledged.

Claim Status
Claims 1-17 are pending. 
Claim 20 was previously cancelled and claims 18, 19 and 21 are cancled.
Claims 1-17 have been examined.
Claims 1-17 are rejected.
Priority
	Priority to 371 PCT/EP2019/052171 filed on 01/30/2019, which claims priority to European patent application 18154582.3 filed on 02/01/2018 is acknowledged.

Withdrawn Claim Rejections - 35 USC § 102
Response to Applicant’s Arguments
	The rejection of claims 18, 19 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Lemoine et al. (French Patent 2946253 A1, Published 12/10/2010) is moot since the claims are canceled.

Withdrawn and Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-6, 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemoine et al. (French Patent 2946253 A1, Published 12/10/2010) in view of Yarosh (US Patent 6479533 B1, Published 11/12/2002).
The claims are further directed to a method of treating photodynamic therapy side effects comprising administering the compositions topically. 
Lemoine et al. teach a cosmetic kit comprising (abstract) a first anhydrous composition comprising vitamin C and second serum composition comprising tocopherol (vitamin E, anti-free radical agent), isopropyl lauryl sarcosinate (surfactant) (page 47, Example 1, page 29, lines 17-21, and page 34, lines 31-32). A method of treating oxidative stress and/or treating the effect of sun exposure and/or aging  of the skin comprising applying to the skin the kit (prior art claims 16 and 17). Additional ingredients can be added such as anti-flammatory agents (page 39, lines 13-29). Vitamin C is defined by instant specification as an anti-inflammatory agent and anti-free radical agent is the same as oxy-radical scavenger.
Lemoine et al. lacks a teaching wherein the kit is used to treat photodynamic therapy side effects.
Yarosh teach photodynamic therapy (PDT) causes oxidative stress (column 4, lines 3-9).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use the kit of Lemoine et al. to treat the effects oxidative stress caused by PDT and have a reasonable expectation of success. One would have been motivated to do so since Lemoine et al. teach the kit is useful in treating oxidative stress associated conditions. Therefore, the instant claims are rendered obvious by the teachings of the prior art.

.
Claims 7, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemoine et al. (French Patent 2946253 A1, Published 12/10/2010) in view of Yarosh (US Patent 6479533 B1, Published 11/12/2002) as applied to claims 1-6, 10-19, and 21  above, and further in view of Koverech (US Patent Application Publication 2011/0217252 A1, Published 09/08/2011).
The claims are further directed to a method wherein one of the compositions comprises bisabolol, quercetin and/or rutin. 
The teachings of Lemoine et al. and Yarosh are discussed above.
Lemoine et al. lacks a teaching wherein at least one of the compositions of the kit comprises bisabolol, quercetin and/or rutin.
Koverech teach anti-inflammatory compounds which include, but are not limited to, rosmarinic acid, glycyrrizinate derivatives, alpha bisabolol, azulene and derivatives thereof, asiaticoside, sericoside, ruscogenin, escin, escolin, quercetin, rutin, betulinic acid and derivatives thereof, catechin and derivatives thereof (paragraph 0026).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add bisabolol, quercetin and/or rutin and have a reasonable expectation of success. One would have been motivated to so since Lemoine et al. teach additional anti-inflammatory agents can be added to the second composition. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
The rejection of claims 18, 19, and 21 under 35 U.S.C. 103 as being unpatentable over Lemoine et al. (French Patent 2946253 A1, Published 12/10/2010) in view of Yarosh (US Patent 6479533 B1, Published 11/12/2002) is moot since the claims are canceled. 

Applicant argues that the cited prior art is silent with regard to PDT and/or how to treat  PDT side effects. Applicant’s argument has been fully considered but found not to be persuasive. Lemoine et al. teach that application of the two compositions treats oxidative stress on the skin. Yarosh et al. teach that PDT causes oxidative stress. Oxidative stress is a side effect of stress. Therefore, the combination of Lemoine et al. and Yarosh teach PDT and suggests treating/preventing oxidative stress, a side effect of, PDT.
Applicant further argues that Lemoine et al. and Yarosh do not provide a reasonable expectation of success in treating or preventing PDT side effects. Applicant’s argument has been fully considered but found not to be persuasive. Lemoine et al. teach that application of the two compositions treats oxidative stress on the skin. Yarosh et al. teach that PDT causes oxidative stress. Oxidative stress is a side effect of stress. Therefore, the combination of Lemoine et al. and Yarosh teach PDT and suggests treating/preventing oxidative stress, a side effect of, PDT. Lemoine et al. provides a reasonable expectation of treating oxidative stress on the skin and therefore one of ordinary skill in the art would also expect success in treating oxidative stress in the skin as a result of PDT.
Applicant also argues that Lemoine et al. and Yarosh  is silent as to the treatment of prevention of skin inflammation, pain and sometimes hyperpigmentation by application of the compositions of Lemoine et al.  Applicant’s argument has been fully considered but found not to be persuasive. With regard to claims 1, 2, and 4-17: in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., skin inflammation, pain and sometimes hyperpigmentation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). These claims do not recite any specific side-effects to be treated. With regard to claim 3: the method of Lemoine et al. inherently prevents and/or treats skin inflammation, pain, pigmentation and a combination thereof associated with PDT. Since, the method steps and compositions are indistinguishable from the instant claims, it would be expected that the effects would be inherently present in the prior art method and compositions.
Applicant finally argues that Lemoine et al. mixes the first and second composition and then applies the composition to the skin, whereas the instant claims require that the first and second composition be applied separately. Applicant’s argument has been fully considered but found not to be persuasive. Lemoine et al. does not limit the mixing being done in the containers or a separate container. Therefore, it would have been obvious to one of ordinary skill in the art to mix the compositions directly on the skin. Therefore, the compositions are applied separately to the skin. The instant claims do not recite how much delay between the application of the first and second compositions must be. Therefore, the immediate application of the second composition to the skin for mixing as suggested by Lemoine et al. would read on the instant claims. 
With regard the rejection of claims 7-9 under 35 U.S.C. 103 as being unpatentable over Lemoine et al. (French Patent 2946253 A1, Published 12/10/2010) in view of Yarosh (US Patent 6479533 B1, Published 11/12/2002) as applied to claims 1-6, 10-17  above, and further in view of Koverech (US Patent Application Publication 2011/0217252 A1, Published 09/08/2011):
Applicant argues that Koverech does not cure the alleged deficiencies discussed above. For the reasons given above Applicant’s argument is not persuasive. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALI SOROUSH/               Primary Examiner, Art Unit 1617